Citation Nr: 9900281	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection, for treatment purposes 
only, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his rehabilitation counselor.


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from December 27, 1967 to 
December 26, 1970, and from December 27, 1970 to September 
24, 1971.  His service included two tours in Vietnam, from 
July 1969 to July 1970, and from March 1971 to September 
1971.  In a September 1991 Administrative Decision, it was 
held that the veteran was discharged from his first period of 
service under other than honorable conditions for VA purposes 
and, as such, was prohibited by VA regulation from the 
payment of VA benefits.  It was also held that his character 
discharge from his second period of active duty was other 
than honorable and was thus deemed to be a bar to benefits 
under the laws administered by VA.  It was further held that 
the veteran was entitled to health care for any disabilities 
determined to be service-connected under the provisions of 
Chapter 17, Title 38, United States Code.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a January 1993 RO rating decision that denied the 
veterans claim of service connection for PTSD under the 
provisions of Chapter 17, Title 38, United States Code.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has PTSD as a result of his 
Vietnam experiences.  He asserts that he had been under 
rocket and mortar fire, performed graves registration duties 
and rode in a helicopter that had been hit by fire and forced 
to make an emergency landing.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim of service connection, for treatment purposes 
only, for PTSD. 


FINDING OF FACT

The veteran has verifiable in-service stressors which support 
a diagnosis of PTSD; PTSD is attributable to military 
service.


CONCLUSION OF LAW

The veteran has PTSD as a result of active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veterans service medical records are devoid of 
complaints or treatment for psychiatric problems, and show 
that his mental status was normal at his separation 
examination in October 1971.  Service records show that he 
served as a lineman, wireman, RTO and driver.  They also 
show that he was not awarded any decorations evincing combat.

The file contains records from the psychiatric department of 
a private medical center showing that the veteran had been 
hospitalized in November 1989 and January 1990 for alcohol 
dependence.  

In January 1991 the veteran underwent a psychiatric 
examination by a private physician.  According to the 
examination report, the veteran gave a clear history of 
severe alcoholism since his discharge from service in 1971 
and had at least 49 separate arrests for disorderly behavior 
and violence while intoxicated.  The physician also conveyed 
the veterans report of an undesirable discharge from service 
due to an assault that occurred during a period of 
intoxication.  He reported the veterans complaints of 
recurring thoughts of Vietnam.  These thoughts included the 
sounds and smells and the knowledge that not all of the men 
came back.  Also noted was the veterans report of being very 
suspicious, being unable to trust anyone and getting angry 
for no reason.  The veteran said that he felt nervous and 
uncomfortable around people and avoided people whenever he 
could.  On examination the veteran appeared extremely tense, 
anxious, nervous and apprehensive.  He was hypersensitive, 
hyperalert and hypervigilant.  He appeared to be in a chronic 
state of panic because of the fear of losing control of his 
violent feelings.  It was noted that the veteran had 
refrained from drinking for over six months, and frequently 
experienced intrusions of experiences coming back in his mind 
that represented his Vietnam War experiences.  The physician 
said that it appeared that the veteran was very much afraid 
of the recall of his Vietnam experiences and had deep 
feelings of depression about the death and destruction that 
he was involved in during the fighting in Vietnam.  He said 
that during flashbacks the veteran experienced the odors, 
sounds and images related to the activity in the war.  He 
diagnosed the veteran as having PTSD, severe and chronic, 
with suicidal depression.  He also diagnosed the veteran as 
having alcoholism secondary to PTSD.

In January 1991 the veteran filed a claim of service 
connection for PTSD with associated alcoholism.  

In a March 1991 statement, the veteran said that his most 
terrifying military experiences included armed combat or 
enemy action, being bombed or shelled by enemy rocket, mortar 
and artillery fire, graves registration duty, and being 
exposed to mined roads and sniper fire while driving convoys.  
He said that he spent most of his time in the landing zone 
(LZ) Bronco and that they got hit every night.  He also said 
that he had been shot at while on guard duty which was 
located on the free fire zone right next to the ammunition 
dump.  He said that he had to go to grave registration to fix 
the phone lines and saw all of the dead bodies.  He said that 
a helicopter that he rode in was hit and had to make an 
emergency landing.  He also said that he was very stressed 
because his brother was in Vietnam at the same time.  He said 
that he re-experienced these events in his mind by way of 
nightmares and flashbacks.  He also said that he was jumpy, 
had disturbed sleep, had survivors guilt, had trouble 
concentrating and avoided getting close to anyone.   

In March 1991 the RO received a letter from a rehabilitation 
counselor who said that the veteran was a resident of their 
treatment center (for Vietnam Veterans) since November 1990 
and that he received one-on-one counseling and attended 
weekly group therapy sessions for PTSD.  The counselor said 
that the veteran continued to report recurring nightmares and 
daily recollections of traumatic events in service and that 
he verbalized feelings of guilt for surviving the war when so 
many of his buddies did not.  She said that he continued to 
feel anxious and verbalized feelings of helplessness.

In August 1992 the RO received research information and 
documentation from the Director of the U.S. Army Joint 
Services Environmental Support Group (ESG) (redesignated as 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)) in regard to the veterans claimed stressors.  
The Director said that documents showed that the veterans 
unit during his first period of active duty (23rd Infantry 
Division) experienced rocket attacks at LZ Bronco in August 
1969, and that his unit during his second period of active 
duty (123rd Aviation Battalion) reported on combat 
operations, enemy activities and casualties sustained in the 
units area of operations for the period May 1, 1971, to 
October 14, 1971.  He also noted that he had been unable to 
verify that the veterans unit performed graves registration 
duties.  He further noted that he had been unable to confirm 
that the veteran was a driver on convoys or that he performed 
graves registration duties since only his military 
occupational specialties could be verified.  He said such 
specialties as noted on the DA Form 20 included that of a 
wireman, RTO and driver.  He also said that stressors such as 
the veteran being ordered to assist two pilots after an 
aircraft crash was seldom found in combat records.

On a October 1993 Social Survey report, the social worker 
noted that although the veteran had not been in direct 
combat, the exposure to episodic rocket and mortar attacks 
seemed to have caused him some difficulty with experiencing 
recurring dreams and periodic thoughts about his Vietnam 
experiences.  He also said that there appeared to be some 
existing evidence of symptoms of PTSD, which may have been 
compounded by other clinical factors.

On file is a November 1993 letter from the veterans 
rehabilitation counselor to a private physician recommending 
that the veteran stay at the veterans residency facility for 
as long as possible.  The counselor said that the veteran 
continued to report frequent nightmares and had sleep 
difficulty.  She also said that he had come to the residency 
facility with severe derepression, rage and intense anxiety, 
and that he had verbalized feelings of suicide, especially 
around his anniversary dates.

In November 1993 the RO received a PTSD questionnaire in 
which the veteran reported symptoms such as recalling Vietnam 
experiences, having repeated dreams of Vietnam, having fits 
if anger, being unable to express emotion, experiencing sleep 
disturbance and having memory problems.  He indicated that he 
had had insufficient rest in Vietnam due to guard duty and 
enemy action and that he had feared death.  

On file is a November 1993 VA examination report in which the 
examiner indicated that he had reviewed the veterans Social 
Survey report and noted that the veteran had served two tours 
in Vietnam.  He also noted that the veteran had been exposed 
to rocket and mortar attacks and was involved in collecting 
dead bodies.  He further noted that the veteran was court 
marshaled because he had been sleeping on guard duty and had 
abused alcohol and marijuana at that time.  On examination 
the examiner stated that the veteran had constant flashbacks 
of Vietnam experiences and relayed the veterans report of 
constant flashbacks of rocket and mortar attacks.  He 
diagnosed the veteran as having PTSD, chronic, delayed, and 
substance abuse disorder in remission.

Private hospital records in 1993 show multiple involuntary 
admissions primarily due to alcohol dependence.  An October 
1993 discharge summary also contains a diagnosis of PTSD.

Private hospital records dated in 1996 and 1997 show that the 
veteran had been hospitalized numerous times for PTSD.  An 
October 1996 discharge summary reflects an admitting 
diagnosis of PTSD secondary to war experiences in Vietnam.  
On examination in October 1996 the veteran was found to have 
a significant degree of preoccupation with his war excesses 
and destructive effects of war.  His discharge diagnosis 
included PTSD.

In January 1997 the veteran attended a personal hearing at 
the RO and testified that he had not been in direct combat in 
Vietnam. He said that his duties involved putting signal 
wires in on all fire bases.  He said that he had been blown 
off of a telephone pole on one occasion by incoming fire and 
had to have stitches in his arm.  He said that he had been 
exposed to incoming mortar and rocket fire approximately 25 
times.  He said that he had been sent to collect dead bodies 
and that he collected approximately 5-7 bodies.  He said that 
on a scale of 1 to 10, the frequency of his exposure to very 
dangerous situations would be an 8, and that he had feared 
for his life.  The veterans rehabilitation counselor was 
also at the hearing and testified that the veteran had come 
to the residency facility in November 1990 with severe 
depression, anger, rage and intense anxiety over the smallest 
of incidences.  She said that he continued to report 
recurrent nightmares and that he verbalized feelings of guilt 
for surviving when many of his buddies had died.  She said 
that it had been really hard for the veteran to attend the 
hearing and that he had been hospitalized for eight days 
immediately prior to the hearing. 

In March 1997 a private psychiatrist submitted a letter to 
the VA stating that the veteran had been his patient since 
April 1996.  He said that his working diagnosis of the 
veteran according to DSM-IV criteria was bipolar disorder 
with suicidal features, alcohol dependence, and PTSD.  


II.  Legal Analysis

The veterans claim of service connection for PTSD under the 
provisions of 38 U.S.C.A. Chapter 17, is well grounded within 
the meaning of 38 U.S.C.A. § 5107, in that it is plausible.  
This is so in light of diagnoses of PTSD in the file, 
presumed-to-be credible history of stressors as related by 
the veteran, and a medical opinion that the PTSD is related 
to service.  See King v. Brown, 5 Vet.App. 19 (1993); Cohen 
v. Brown, 10 Vet.App. 128, 137 (1997); Gaines v. West, 11 
Vet.App. 353 (1998).  Furthermore, VA has fulfilled its duty 
to assist the veteran in developing evidence pertinent to his 
claim.  § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantry Badge, or similar combat situation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court found 
that the evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be enough 
to establish the occurrence of the alleged combat stressors.  
Where the VA has determined that the veteran did not engage 
in combat with the enemy, a preliminary determination must be 
made as to whether the veterans testimony as to the claimed 
stressor is corroborated sufficiently by service records to 
establish the occurrence of the claimed stressful events.  
Id.

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  His 
military occupational specialties were that of lineman, RTO 
and driver, and wireman.  These specialties are not 
indicative of combat, nor was the veteran awarded any 
decorations indicative of combat. Moreover, the veteran 
himself testified at hearing in January 1997 that he had not 
been in combat.  Accordingly, the record must contain 
sufficient corroboration through service records to establish 
the occurrence of the claimed stressful events.  38 C.F.R. 
§ 3.304(f); Zarycki, supra.

The veterans primary alleged stressor in service is his 
claim of having been subjected to mortar and rocket fire.  It 
is this stressor that he has most frequently reported to 
medical personnel, and it is this stressor that he reported 
having flashbacks of.  Other claimed stressors include being 
blown off of a telephone pole by incoming fire, having grave 
duty, observing dead bodies in the morgue while fixing a 
phone line, and riding in a helicopter that was hit and had 
to make an emergency landing.  

The ESG was able to verify through research that the 
veterans unit during his first tour in Vietnam (as noted in 
the Operations Report Lessons Learned (OR-LL) ) underwent 
rocket attacks at LZ Bronco in August 1969.  The ESG was also 
able to verify through OR-LL that the veterans unit during 
his second tour of Vietnam reported combat operations, enemy 
activities and casualties.  This evidence sufficiently 
corroborates the veterans primary stressor of being 
subjected to mortar and rocket attacks in Vietnam.  While the 
ESG said that it could not confirm that the veteran performed 
graves registration duties since it could only verify a 
veterans military occupational specialty, it is quite 
conceivable that he at the very least witnessed casualties in 
light of the fact that enemy activity and causalities are 
noted in his units OR-LL.  Thus, there is sufficient 
corroboration of the claimed stressor of seeing dead bodies. 

The record reflects numerous clear diagnoses of PTSD 
including a 1991 private examination report, a 1993 VA 
examination report, and private hospital records in 1993, 
1996 and 1997.  As such, the case turns on the requirement 
that there be a link between current symptomatology and the 
claimed in-service stressors. 

In denying the veteran's claim of service connection for PTSD 
for treatment purposes only, the RO noted that while exposure 
to rocket/mortar fire had been verified, this stressor was 
not of sufficient severity to support a diagnosis of PTSD.  
In the case of Cohen v. Brown, 10 Vet.App. 128 (1997), the 
Court of Veterans Appeals held that a stressor in warranting 
a diagnosis of PTSD is a clinical determination for the 
examining mental health professional.   

At a VA examination in 1993, the examiner diagnosed the 
veteran as having PTSD, chronic, delayed, and relayed the 
veterans report of exposure to rocket and mortar attacks and 
of having to collect dead bodies.  While a more definitive 
medical statement could arguably be obtained which addresses 
the relationship between the veterans PTSD and the verified 
stressors of rocket and mortar attacks and the veterans 
observances of casualties, the evidence in its entirety is 
sufficient to support service connection for PTSD (for 
treatment purposes only).  

Additional supportive evidence that links the veterans PTSD 
with service includes a 1991 private psychiatric examination 
report where the psychiatrist stated that the veteran 
appeared very much afraid of the recall of his Vietnam 
experiences and his deep feelings of depression about the 
death and destruction that he was involved in during the 
fighting in Vietnam.  There is a 1993 VA Social Survey report 
in where the social worker stated that the veterans exposure 
to episodic rocket and mortar attacks seemed to have caused 
him some difficulty experiencing recurring dreams and 
periodic thoughts about his Vietnam experiences.  There is 
also sworn testimony by the veterans rehabilitation 
counselor of many years who said that the veteran verbalized 
feelings of guilt for surviving the war when many of his 
buddies died.  In addition, there is a 1996 private hospital 
discharge summary reflecting an admitting diagnosis of PTSD 
secondary to war experiences in Vietnam, and a finding that 
the veteran had a significant degree of preoccupation with 
his war excesses and destructive effects of war.  

In light of a clear diagnosis of PTSD, conclusive evidence of 
combat stressors, and medical evidence linking the veterans 
PTSD to the combat stressors, his claim of service connection 
for PTSD for treatment purposes only is granted.  38 C.F.R. 
§ 3.304(f).




ORDER

Service connection, for treatment purposes only, for PTSD is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
